969 A.2d 1175 (2009)
Teresa M. VINE, Petitioner
v.
COMMONWEALTH of Pennsylvania, STATE EMPLOYEES RETIREMENT BOARD, Respondent.
No. 677 MAL 2008.
Supreme Court of Pennsylvania.
March 27, 2009.

ORDER
PER CURIAM.
AND NOW, this 27th day of March, 2009, the Petition for Allowance of Appeal is hereby GRANTED. The issue, rephrased for clarity, is as follows:
Did the Commonwealth Court err in holding that Petitioner had to demonstrate either that SERS did not act in good faith or that SERS had reasonable cause to question the validity of the power of attorney and apparent authority in order for Petitioner to prevail?